DETAILED ACTION
	Claims 1 – 13 have been presented for examination.
	Claims 1 – 13 are rejected under 35 U.S.C. §101.
	Claim 13 is objected and contains Allowable Subject Matter.
	The office action is in response to submission of the application on 02-AUG-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both 14 and 16 in figure 1, since generator 14 is missing and generator 16 is repeated twice.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Claims 1 – 13 are a method which are directed to collecting information. The claims do not include additional information elements sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical method in prose. Specifically the limitation: 
	predicting the presence of an out-of-step condition in a power system
	In ¶[0003] of the specification in the application document, method is described as a process for predicting the presence of an out-of-step condition in a power system. 
	¶[0003] “a method of predicting the presence of an out-of-step condition in a power system.”
	The claim is a method described as a process for predicting the presence of an out-of-step condition in a power system and is reciting to perform a mathematical calculation.

	obtaining a differential value between (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) between a rotor angle (            
                
                    
                        δ
                    
                    
                        k
                    
                
            
        )…
In ¶[0003] of the specification in the application document, method is described as a process for obtaining a differential value between a rotor angle.
¶[0003] “obtaining a differential value between a rotor angle of an individual one of the plurality of generators and an equivalent rotor angle of the centre of inertia of the remainder of the plurality of generators;”
The claim is a method described as a process for obtaining a differential value between a rotor angles and is reciting to perform a mathematical calculation.

processing the differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) to determine whether the differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) is predicted to reach a predefined reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        );
In ¶[0003] of the specification in the application document, method is described as a process for processing the differential value to determine whether the differential value is predicted to reach a reference threshold.
¶[0003] “processing the differential value to determine whether the differential value is predicted to reach a predefined reference threshold;”
The claim is a method described as a process for processing the differential value to determine whether the differential value is predicted to reach a reference threshold and is reciting to perform a mathematical calculation.

predicting the presence of the out-of-step condition in the power system if the differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) is predicted to reach the predefined reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        )
In ¶[0003] of the specification in the application document, method is described as a process for predicting the presence of the out-of-step condition in the power system if the differential value is predicted to reach the predefined reference threshold.
¶[0003] “predicting the presence of the out-of-step condition in the power system if the differential value is predicted to reach the predefined reference threshold.”
The claim is a method described as a process for predicting the presence of the out-of-step condition in the power system if the differential value is predicted to reach the predefined reference threshold and is reciting to perform a mathematical calculation. 
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the beginning of the claim recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 

The claim recites the additional elements of mere data gathering, specifically:
an individual one of the plurality of generators
power system including a plurality of generators

The claim further narrows in the variable to an individual one of the plurality of generators and the power system including a plurality of generators. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement. 
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 2 adds further to the mathematical method of claim 1, from which it depends, however, adds no additional limitations to the mathematical method. 
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 from which claim 2 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other 

The claim recites the additional elements of mere data gathering, specifically:
wherein in step (a) the equivalent rotor angle (            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) of the centre of inertia of the remainder of the plurality of generators is obtained by calculating a rotor angle (            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                
            
        ) of the centre of inertia for the whole of the power system and deducing from this the said equivalent rotor angle (            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) by considering the rotor angle (            
                
                    
                        δ
                    
                    
                        k
                    
                
            
        ) of the said individual generator

The claim further narrows in the variable to calculating a rotor angle of the centre of inertia for the whole of the power system and deducing from this the said equivalent rotor angle by considering the rotor angle of the said individual generator. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement.
	The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The claim is ineligible. 

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 3 adds further to the mathematical method of claim 2, from which it depends, however, adds no additional limitations to the mathematical method. 
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 2 from which claim 3 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 


wherein the rotor angle (            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                
            
        ) of the centre of inertia of the whole power system is calculated by a central control unit and thereafter transmitted to a local control unit of each generator, and each local control unit deduces from the calculated rotor angle (            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                
            
        ) of the centre of inertia of the whole power system the corresponding said equivalent rotor angle 25(            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        )

The claim further narrows in the variable to calculating by a central control unit and thereafter transmitted to a local control unit of each generator, and each local control unit deduces from the calculated rotor angle of the centre of inertia of the whole power system the corresponding said equivalent rotor angle25. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 3 from which claim 4 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 

The claim recites the additional elements of mere data gathering, specifically:
wherein the central control unit receives time-stamped data from each generator to permit calculation of the rotor angle (            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                
            
        ) of the centre of inertia of the whole power system and the calculated15WO 2017/140690PCT/EP2017/053321 rotor angle (            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                
            
        ) of the centre of inertia of the whole system is transmitted to the local control unit of each generator with a synchronous time stamp

The claim further narrows in the variable to calculating of the rotor angle of the centre of inertia of the whole power system and the calculated15WO 2017/140690PCT/EP2017/053321 rotor angle of the centre of inertia of the whole system is transmitted to the local control unit of each generator with a synchronous time stamp25. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 5 adds further to the mathematical method of claim 1, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation: 
wherein step (b) of processing the differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) to determine whether the differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) is predicted 5to exceed a predefined reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) includes:
In ¶[0011] of the specification in the application document, method is described as a process for processing the differential values to determine whether the differential value is predicted to exceed a predefined reference threshold.
¶[0011] “(b) of processing the difference values to determine whether the differential value is predicted to exceed a predefined reference threshold.”
mathematical calculation.

(d) detecting the level of fluctuation of obtained differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ); and
In ¶[0011] of the specification in the application document, method is described as a process for detecting the level of fluctuation of obtained differential values.
¶[0011] “(d) detecting the level of fluctuation of obtained differential values.”
The claim is a method described as a process for detecting the level of fluctuation of obtained differential values and is reciting to perform a mathematical calculation.

(e) fitting the obtained differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) to a curve if the level of fluctuation exceeds a fluctuation threshold
In ¶[0011] of the specification in the application document, method is described as a process for fitting the obtained differential values to a curve if the level of fluctuation exceeds a fluctuation threshold.
¶[0011] “(e) fitting the obtained differential values to curve if the level of fluctuation exceeds a fluctuation threshold.”
The claim is a method described as a process for fitting the obtained differential values to a curve if the level of fluctuation exceeds a fluctuation threshold and is reciting to perform a mathematical calculation.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 from which claim 5 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 6 adds further to the mathematical method of claim 5, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation: 
determining that the level of fluctuation has exceeded the fluctuation threshold when the coefficient of variation (            
                
                    
                        C
                    
                    
                        V
                    
                
            
        ) exceeds a predetermined threshold coefficient 15value
In ¶[0013] of the specification in the application document, method is described as a process for determining that the level of fluctuation has exceeded the fluctuation threshold when the coefficient of variation exceeds a predetermined threshold coefficient value.
¶[0013] “determining that the level of fluctuation has exceeded the fluctuation threshold when the coefficient of variation exceeds a predetermined threshold coefficient value.”
mathematical calculation.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 5 from which claim 6 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 

The claim recites the additional elements of mere data gathering, specifically:
wherein step (d) of detecting the level of fluctuation of obtained differential values includes (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ):
establishing a coefficient of variation (            
                
                    
                        C
                    
                    
                        V
                    
                
            
        ); and

The claim further narrows in the variable to establishing a coefficient of variation and determining that the level of fluctuation has exceeded the fluctuation threshold when the coefficient of variation exceeds a predetermined threshold coefficient value25. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 7 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 7 adds further to the mathematical method of claim 6, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation: 
wherein step (e) of fitting the obtained differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) to a curve includes fitting the sampled obtained differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) to a curve using a Prony method
In ¶[0015] of the specification in the application document, method is described as a process for fitting the obtained differential values to a curve includes fitting the sampled obtained differential values to a curve using a Prony method.

The claim is a method described as a process for fitting the obtained differential values to a curve includes fitting the sampled obtained differential values to a curve using a Prony method and is reciting to perform a mathematical calculation.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 6 from which claim 7 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 
	The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 8 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 8 adds further to the mathematical method of claim 7, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation: 
wherein using the Prony method includes 20establishing an oscillation model of the power system having a rank which is determined by trial and error to minimize any error in the curve fitting
In ¶[0016] of the specification in the application document, method is described as a process for using the Prony method includes 20establishing an oscillation model of the power system having a rank which is determined by trial and error to minimize any error in the curve fitting.
¶[0016] “Using the Prony method includes 20establishing an oscillation model of the power system having a rank which is determined by trial and error to minimize any error in the curve fitting.”
The claim is a method described as a process for using the Prony method includes 20establishing an oscillation model of the power system having a rank which is mathematical calculation.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 7 from which claim 8 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 9 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 9 adds further to the mathematical method of claim 5, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation: 
wherein step (b) of processing the differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) to determine whether the differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) is predicted to exceed a predefined reference threshold additionally (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) includes:
In ¶[0018] of the specification in the application document, method is described as a process for processing the differential value to determine whether the differential value is predicted to exceed a predefined reference threshold.
¶[0018] “step (b) of processing the differential value to determine whether the differential value is predicted to exceed a predefined reference threshold.”
The claim is a method described as a process for processing the differential value to determine whether the differential value is predicted to exceed a predefined reference threshold and is reciting to perform a mathematical calculation.

(g) predicting a future shape of the differential values curve if the stability of the obtained differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) is decreasing
In ¶[0018] of the specification in the application document, method is described as a process for predicting a future shape of the differential values curve if the stability of the obtained differential values is decreasing.
¶[0018] “(g) predicting a future shape of the differential values curve if the stability of the obtained differential values is decreasing.”
The claim is a method described as a process for predicting a future shape of the differential values curve if the stability of the obtained differential values is decreasing and is reciting to perform a mathematical calculation.
Thus, the claim recited a mathematical concept.
Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 5 from which claim 9 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 

The claim recites the additional elements of mere data gathering, specifically:
(f) assessing the stability of obtained differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ); and

The claim further narrows in the variable to assessing the stability of obtained differential values25. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 10 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 10 adds further to the mathematical method of claim 9, from which it depends, however, adds no additional limitations to the mathematical method.
however, does add additional limitations to the mathematical method in prose. Specifically the limitation: 
wherein step (f) of assessing the stability of obtained differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) includes:
In ¶[0020] of the specification in the application document, method is described as a process for assessing the stability of obtained differential values.
¶[0020] “Step (f) of assessing the stability of obtained differential values includes:”
mathematical calculation.

decomposing each obtained differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) into a plurality of exponential polynomials having arbitrary amplitudes (            
                
                    
                        A
                    
                    
                        i
                    
                
            
        ), phases (            
                
                    
                        θ
                    
                    
                        i
                    
                
            
        ), frequencies (            
                
                    
                        f
                    
                    
                        i
                    
                
            
        ) and decaying factors (α); and
In ¶[0020] of the specification in the application document, method is described as a process for decomposing each obtained differential value into a plurality of exponential polynomials having arbitrary amplitudes, phases, frequencies and decaying factors.
¶[0020] “decomposing each obtained differential value into a plurality of exponential polynomials having arbitrary amplitudes, phases, frequencies and decaying factors; and”
The claim is a method described as a process for decomposing each obtained differential value into a plurality of exponential polynomials having arbitrary amplitudes, phases, frequencies and decaying factors and is reciting to perform a mathematical calculation.

determining that the stability of the obtained differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) is decreasing if one or more of the decomposed exponential polynomials has a positive 10decay factor (α)
In ¶[0020] of the specification in the application document, method is described as a process for determining that the stability of the obtained differential values is 
¶[0020] “determining that the stability of the obtained differential values is decreasing if one or more of the decomposed exponential polynomials has a positive decay factor.” 
The claim is a method described as a process for determining that the stability of the obtained differential values is decreasing if one or more of the decomposed exponential polynomials has a positive decay factor and is reciting to perform a mathematical calculation.
Thus, the claim recited a mathematical concept.
Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 9 from which claim 10 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 11 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

wherein step (g) of predicting a future shape of the differential values curve includes:
In ¶[0022] of the specification in the application document, method is described as a process for predicting a future shape of the differential values curve.
¶[0022] “Optionally step (g) of predicting a future shape of the differential values curves includes:”
The claim is a method described as a process for predicting a future shape of the differential values curve and is reciting to perform a mathematical calculation.

calculating a predicted trajectory of the differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ); and
In ¶[0022] of the specification in the application document, method is described as a process for calculating a predicted trajectory of the differential values.
¶[0022] “calculating a predicted trajectory of the differential values: and”
The claim is a method described as a process for calculating a predicted trajectory of the differential values and is reciting to perform a mathematical calculation.

calculating the rate of change of the real-time measured trajectory of the 15differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        )

¶[0022] “calculating the rate of change of the real-time measured trajectory of the differential values.”
The claim is a method described as a process for calculating the rate of change of the real-time measured trajectory of the differential values and is reciting to perform a mathematical calculation.
 Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 9 from which claim 11 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 12 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 12 adds further to the mathematical method of claim 11, from which it depends, however, adds no additional limitations to the mathematical method. 
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?


The claim recites the additional elements of mere data gathering, specifically:
wherein the predicted trajectory and rate of change calculations are carried out in respect of differential values (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) obtained during a historical period

The claim further narrows in the variable by the predicted trajectory and rate of change calculations are carried out in respect of differential values obtained during a historical period25. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 13 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

wherein step (c) of predicting the 20presence of the out-of-step condition in the power system if the differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) is predicted to reach the predefined reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) includes:
In ¶[0026] of the specification in the application document, method is described as a process for predicting the presence of the out-of-step condition in the power system if the differential value is predicted to reach the predefined reference threshold.
¶[0026] “In a still further embodiment of the invention step (c) of predicting the presence of the out-of-step condition in the power system if the differential value is predicted to reach the predefined reference threshold includes:”
The claim is a method described as a process for predicting the presence of the out-of-step condition in the power system if the differential value is predicted to reach the predefined reference threshold and is reciting to perform a mathematical calculation.

comparing a calculated predicted differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) at a future point in time (            
                
                    
                        t
                    
                    
                        p
                    
                
            
        ) with the predefined reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) according to 25 17WO 2017/140690PCT/EP2017/053321 
            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                =
                 
                
                    
                        δ
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                p
                            
                        
                    
                
                -
                 
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                p
                            
                        
                    
                
                 
                ≥
                 
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        
In ¶[0026] of the specification in the application document, method is described as a process for comparing a calculated predicted differential value at a future point in time with the predefined reference threshold.

            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                =
                 
                
                    
                        δ
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                p
                            
                        
                    
                
                -
                 
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                p
                            
                        
                    
                
                 
                ≥
                 
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ”.
The claim is a method described as a process for comparing a calculated predicted differential value at a future point in time with the predefined reference threshold and is reciting to perform a mathematical calculation.

where, 
            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         is the predicted differential value at future point in time             
                
                    
                        t
                    
                    
                        p
                    
                
            
        ; 
In ¶[0026] of the specification in the application document, method is described as a process for predicted differential value at the future point in time.
¶[0026] “            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         is the predicted differential value at future point in time             
                
                    
                        t
                    
                    
                        p
                    
                
            
        ;”
The claim is a method described as a process for predicted differential value at the future point in time and is reciting to perform a mathematical calculation.

            
                
                    
                        δ
                    
                    
                        k
                    
                
            
        (            
                
                    
                        t
                    
                    
                        p
                    
                
            
        ) is the rotor angle of individual generator k at time             
                
                    
                        t
                    
                    
                        p
                    
                
            
        ;  
In ¶[0026] of the specification in the application document, method is described as a process for the rotor angle of individual generator.
¶[0026] “            
                
                    
                        δ
                    
                    
                        k
                    
                
            
        (            
                
                    
                        t
                    
                    
                        p
                    
                
            
        ) is the rotor angle of individual generator k at time             
                
                    
                        t
                    
                    
                        p
                    
                
            
        ;”
The claim is a method described as a process for the rotor angle of individual generator and is reciting to perform a mathematical calculation.

5            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         (            
                
                    
                        t
                    
                    
                        p
                    
                
            
        ) is the equivalent rotor angle of the centre of inertia of the remainder of the plurality of generators at time             
                
                    
                        t
                    
                    
                        p
                    
                
            
        ; and 
In ¶[0026] of the specification in the application document, method is described as a process for the equivalent rotor angle of the centre of inertia of the remainder of the plurality of generators at time.
¶[0026] “            
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         (            
                
                    
                        t
                    
                    
                        p
                    
                
            
        ) is the equivalent rotor angle of the centre of inertia of the remainder of the plurality of generators at time             
                
                    
                        t
                    
                    
                        p
                    
                
            
        ; and”
The claim is a method described as a process for the equivalent rotor angle of the centre of inertia of the remainder of the plurality of generators at time and is reciting to perform a mathematical calculation.

            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
         is the reference threshold; 
In ¶[0026] of the specification in the application document, method is described as a process for the reference threshold.
¶[0026] “            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
         is the reference threshold;”
The claim is a method described as a process for the reference threshold and is reciting to perform a mathematical calculation.
comparing the sum of an initial differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         (            
                
                    
                        t
                    
                    
                        0
                    
                
            
        )) at an initial start time (            
                
                    
                        t
                    
                    
                        0
                    
                
            
        ) and a rotor speed integral (            
                
                    
                        ∫
                        
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                    
                    
                        [
                        
                            
                                w
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                C
                                O
                                I
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        ]
                    
                
                d
                t
            
        ) between the initial start 10time (            
                
                    
                        t
                    
                    
                        0
                    
                
            
        ) and a future point in time (            
                
                    
                        t
                    
                    
                        p
                    
                
            
        ) with the predefined reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) according to 
            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                0
                            
                        
                    
                
                +
                
                    
                        ∫
                        
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                    
                    
                        [
                        
                            
                                w
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                C
                                O
                                I
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        ]
                    
                
                d
                t
                 
                ≥
                 
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        

¶[0026] “comparing the sum of an initial differential value at an initial start time and a rotor speed integral between the initial start time and a future point in time with the predefined reference threshold
            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                0
                            
                        
                    
                
                +
                
                    
                        ∫
                        
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                    
                    
                        [
                        
                            
                                w
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                C
                                O
                                I
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        ]
                    
                
                d
                t
                 
                ≥
                 
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        .”
The claim is a method described as a process for comparing the sum of an initial differential value at an initial start time and a rotor speed integral between the initial start time and a future point in time with the predefined reference threshold and is reciting to perform a mathematical calculation.

where, 
            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         is the differential value at an initial start time to;
In ¶[0026] of the specification in the application document, method is described as a process for the differential value at an initial start time.
¶[0026] “            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         is the differential value at an initial start time to;”
The claim is a method described as a process for the differential value at an initial start time and is reciting to perform a mathematical calculation.

            
                
                    
                    
                
            
        15            
                
                    
                    
                
                
                    
                        w
                    
                    
                        k
                    
                
            
         is the rotor speed of individual generator k;

¶[0026] “            
                
                    
                        w
                    
                    
                        k
                    
                
            
         is the rotor speed of individual generator k;”
The claim is a method described as a process for the rotor speed of individual generator and is reciting to perform a mathematical calculation.

            
                
                    
                        w
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         is the average rotor speed of the centre of inertia of the remainder of the plurality of generators;
In ¶[0026] of the specification in the application document, method is described as a process for the average rotor speed of the centre of inertia of the remainder of the plurality of generators.
¶[0026] “            
                
                    
                        w
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         is the average rotor speed of the centre of inertia of the remainder of the plurality of generators;”
The claim is a method described as a process for the average rotor speed of the centre of inertia of the remainder of the plurality of generators and is reciting to perform a mathematical calculation.

            
                
                    
                        t
                    
                    
                        p
                    
                
            
         is the future point in time; and
In ¶[0026] of the specification in the application document, method is described as a process for the future point in time.
¶[0026] “            
                
                    
                        t
                    
                    
                        p
                    
                
            
         is the future point in time; and”
The claim is a method described as a process for the future point in time and is reciting to perform a mathematical calculation.
            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
         is the reference threshold; and
In ¶[0026] of the specification in the application document, method is described as a process for the reference threshold.
¶[0026] “            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
         is the reference threshold; and”
The claim is a method described as a process for the reference threshold and is reciting to perform a mathematical calculation.

20predicting the presence of an out-of-step condition if both the foregoing comparisons indicate that the reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) has been reached
In ¶[0026] of the specification in the application document, method is described as a process for predicting the presence of an out-of-step condition if both the foregoing comparisons indicate that the reference threshold has been reached. 
¶[0026] “20predicting the presence of an out-of-step condition if both the foregoing comparisons indicate that the reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) has been reached.”
The claim is a method described as a process for predicting the presence of an out-of-step condition if both the foregoing comparisons indicate that the reference threshold has been reached and is reciting to perform a mathematical calculation.
 Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 11 from which claim 13 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional limitations are necessary data gathering which does not impose any meaningful limits for improvement. 
	The claim is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 4 – 6, 9, 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Rajapaske, United States Publication 2011/0022240 A1 in view of 
Chen et al., United States Patent 6,625,520 B1 (hereinafter ‘Chen’).

Referring to Claim 1: Rajapaske teaches “A method of predicting the presence of an out-of-step condition in a power system, the power system including a plurality of generators, 5the method including the steps of:” ([0002] “The present invention relates to a system and method for monitoring a stability condition in a power system comprising a plurality of generator buses by evaluating a trajectory of the voltage magnitude of each generator bus following a detected fault condition.”) Examiner notes: Out-Of-Step (OOS) is considered an abnormal condition in the power system.
Rajapaske teaches “(a) obtaining a differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) between a rotor angle (                        
                            
                                
                                    δ
                                
                                
                                    k
                                
                            
                        
                    ) of an individual one of the plurality of generators                         
                            
                                
                                    δ
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ([0006] “used the measured phase angle difference between two groups of generators to predict the future phase angle difference values…”)
Rajapaske teaches “10(b) processing the differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    )                         
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                                            
                            
                                
                                    δ
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                    o
                                    l
                                    d
                                
                            
                        
                    ([0006] “to predict the future phase angle difference values…”)
Rajapaske teaches “(c) predicting the presence of the out-of-step condition in the power system if the differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) is predicted to reach the predefined reference threshold (                        
                            
                                
                                    δ
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                    o
                                    l
                                    d
                                
                            
                        
                    ).” ([0006] “earliest schemes of wide area measurements based out-of-step protection, used the measured phase angle difference between two groups of generators to predict the future phase angle difference values and… predicted phase difference exceeds a threshold [10]… when this integral exceeds certain preset thresholds [7].”)

Rajapaske does not appear to explicitly disclose 
an equivalent rotor angle (                        
                            
                                
                                    δ
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) of the centre of inertia of the remainder of the plurality of generators;
10to determine whether the differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) is predicted to reach a predefined reference threshold (                        
                            
                                
                                    δ
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                    o
                                    l
                                    d
                                
                            
                        
                    );

However, Chen teaches “an equivalent rotor angle (                        
                            
                                
                                    δ
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) of the centre of inertia of the remainder of the plurality of generators;” ([p. 16, column 10, 1 – 5] “The transient stability constraints (38) for two generators correspond to that of the equation (32) by considering the number (in this example, 2) of generators. In this case,                         
                            
                                
                                    δ
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     indicates the internal phase angle of the generator i and                         
                            
                                
                                    δ
                                
                                
                                    c
                                
                            
                            (
                            t
                            )
                        
                     indicates the phase angle of the inertia center defined by the following equation.”)
Chen teaches “10to determine whether the differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) is predicted to reach a predefined reference threshold (                        
                            
                                
                                    δ
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                    o
                                    l
                                    d
                                
                            
                        
                    ); and” ([p. 16, column 10, lines 14 – 17] “That is, the condition expressed by the equation (38) indicates that a difference                         
                            
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                            -
                                             
                                            δ
                                        
                                        
                                            c
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                     between the internal phase angle of each generator and the phase angle of the inertia center does not exceed                         
                            
                                
                                    δ
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     during period [0,T].”)
Rajapaske and Chen are analogous art because they are from the same field of endeavor, a method for predicting the rotor angle stability status of a power system and operating electric power system utilizing optimal power flow.
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using a stability condition in a power system comprising a plurality of generator buses by evaluating a trajectory of the voltage magnitude of each generator bus following a detected fault condition as disclosed by Rajapaske by operating electric power systems and more particularly to a system and method utilizing optimal power flow with transient stability constraints taken into consideration as disclosed by Chen.
The suggestion/motivation for doing so would have been a system and method for monitoring a stability condition in a power system as discussed by Rajapaske ¶[0002] “The present invention related to a system and method for monitoring a stability condition in a power system comprising a plurality of generator buses by evaluating a trajectory of the voltage magnitude of each generator bus following a detected fault condition.”
Therefore, it would have been obvious to combine Rajapaske with Chen for the benefits of predicting the rotor angle stability status of a power system and operating electric power system utilizing optimal power flow to obtain the invention as specified in Claim 1.

Regarding Claim 2: A method according to Claim 1, Rajapaske teaches “wherein in step (a) the equivalent rotor angle (                        
                            
                                
                                    δ
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) of the centre of inertia of the                         
                            
                                
                                    δ
                                
                                
                                    C
                                    O
                                    I
                                
                            
                        
                    ) of the centre of inertia for the whole of the power system and deducing from this the said equivalent rotor angle (                        
                            
                                
                                    δ
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) by considering the rotor angle (                        
                            
                                
                                    δ
                                
                                
                                    k
                                
                            
                        
                    ) of the said individual generator.” ([0008 – 0012] “According to one aspect of the invention there is provided a method of monitoring a rotor angle stability condition in a power system comprising a plurality of generator buses, the method comprising: calculating a similarity value for each trajectory representing a similarity of the trajectory to the respective templates; and evaluating a combination of the calculated similarity values for a plurality of the generator buses to determine that the rotor angle stability condition of the power system is stable if the trajectories of the generator buses are similar to stable templates and to determine that the rotor angle stability condition of the power system is unstable if the trajectories of the generator buses are similar to unstable templates.”)

Regarding Claim 4: A method according to Claim 3, Rajapaske teaches “wherein the central control unit receives time-stamped data from each generator to permit calculation of the rotor angle (                        
                            
                                
                                    δ
                                
                                
                                    C
                                    O
                                    I
                                
                            
                        
                    ) of the centre of inertia of the whole power system and the calculated15WO 2017/140690PCT/EP2017/053321 rotor angle (                        
                            
                                
                                    δ
                                
                                
                                    C
                                    O
                                    I
                                
                            
                        
                    ) of the centre of inertia of the whole system is transmitted to the local control unit of each generator with a synchronous time stamp.” ([0068] “The proposed rotor angle stability prediction method can be used to detect any imminent instability conditions, activate alarms and automatically trigger suitable emergency control actions to prevent or minimize the impacts on the power system. The method requires wide area measurement infrastructure consisting of Phasor Measurement Units (PMUs), fast and reliable communications network, and Phasor Data Concentrator (PDC) which receives, time-tag synchronize, integrates, and stores phasor signals from remote PMUs in a virtually continuous basis. As described above, a schematic of such wide are measurement system is shown in FIG. 16.”)

Regarding Claim 5: A method according to Claim 1, Rajapaske teaches “wherein step (b) of processing the differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) to determine whether the differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) is predicted 5to exceed a predefined reference threshold (                        
                            
                                
                                    δ
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                    o
                                    l
                                    d
                                
                            
                        
                    ) includes:” ([0006] “In one of the earliest schemes of wide area measurements based out-of-step protection, Tokyo Electric Power Co. (TEPCO) used the measured phase angle difference between two groups of generators to predict the future phase angle difference values and perform controlled system separation if the predicted phase difference exceeds a threshold [10].”)
Rajapaske teaches “(d) detecting the level of fluctuation of obtained differential values (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ); and” ([0071] “Rotor angle instability prediction involves progressive monitoring of the power system variables seen after a disturbance and using any changes to determine whether the transient swings are finally stable or not.”)
Rajapaske teaches                         
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ([0007] “An array of neural networks (NNs) was used in [4] to predict unstable oscillations between groups of two generators.”) Examiner notes: Oscillation is the level of fluctuation. 

Rajapaske does not appear to explicitly disclose 
(e) fitting the obtained differential values (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) to a curve if the level of fluctuation exceeds a fluctuation threshold.

However, Chen teaches “(e) fitting the obtained differential values (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) to a curve if the level of fluctuation exceeds a fluctuation threshold.” ([p.17, column 11, lines 22 – 26] “FIGS. 6 and 7A show a case wherein δ(t) is an oscillation divergent function, but if δ(t) is a monotone increasing function, the initial value δO of δ(t) and maximal P are obtained when the initial value δO of δ(t) is set such that δ(t) does not exceed a present value δmax.”)

Rajapaske and Chen are analogous art because they are from the same field of endeavor, a method processing differential values to exceed a threshold with the level of fluctuation. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using rotor angle instability prediction involves progressive monitoring of the power system variables seen after a disturbance as disclosed by Rajapaske by a monotone increasing function or a case of an oscillation divergent function which can be determined according to failure condition data as disclosed by Chen.
The suggestion/motivation for doing so would have been a prediction assessment by determining a stability margin of the power system as discussed by Rajapaske ¶[0071] “This differs from dynamic security assessment which usually focuses on determining a stability margin such as the critical clearing time (CCT) of the power system in response to a particular fault.”
Therefore, it would have been obvious to combine Rajapaske with Chen for the benefits of processing differential values to exceed a threshold with the level of fluctuation to obtain the invention as specified in Claim 5.

	Regarding Claim 6: A method according to Claim 5, Rajapaske teaches “wherein step (d) of detecting the level of fluctuation of obtained differential values includes (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ):” ([0071] “Rotor angle instability prediction involves progressive monitoring of the power system variables seen after a disturbance and using any changes to determine whether the transient swings are finally stable or not.”)
Rajapaske teaches “establishing a coefficient of variation (                        
                            
                                
                                    C
                                
                                
                                    V
                                
                            
                        
                    ); and” ([0063] “The templates are generated by simulating various disturbances resulting in stable and unstable situations, and recording the Voltage magnitude variation patterns resulting from each of the simulated disturbances.”)
Rajapaske teaches “                        
                            
                                
                                    C
                                
                                
                                    V
                                
                            
                        
                    ) ([0063] “A training algorithm makes use of these patterns and groups these voltage variation patterns using a suitable clustering algorithm such that each template represents a group of respective stable or unstable simulated disturbances…”) 

Rajapaske does not appear to explicitly disclose 
determining that the level of fluctuation has exceeded the fluctuation threshold when the coefficient of variation (                        
                            
                                
                                    C
                                
                                
                                    V
                                
                            
                        
                    ) exceeds a predetermined threshold coefficient 15value.

However, Chen teaches “determining that the level of fluctuation has exceeded the fluctuation threshold when the coefficient of variation (                        
                            
                                
                                    C
                                
                                
                                    V
                                
                            
                        
                    ) exceeds a predetermined threshold coefficient 15value.” ([p. 17, column 11, lines 27 – 36] “…method in which failure condition data is selected by a filter section 160 by use of an EIGEN-value analysis or the like for determining whether or not the system after elimination of the failure is oscillation-divergent, using the method shown in FIGS. 6 and 7A in a case of an accident in which δ(t) is an oscillation divergent function and making the calculations expressed by the equations (42), or (43) in a case of an accident in which δ(t) is a monotone increasing function.”)

Rajapaske and Chen are analogous art because they are from the same field of endeavor, a method establishing a coefficient variation and determining the level of fluctuation when the coefficient of variation exceeds a threshold value. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using simulating various disturbances resulting in stable and unstable situations and recording the variation patterns for each disturbance as disclosed by Rajapaske by use of a value analysis as disclosed by Chen.
The suggestion/motivation for doing so would have been a generated simulation disturbances resulting in stable and unstable situations as discussed by Rajapaske ¶[0063] “A training algorithm makes use of these patterns and groups these voltage variation patterns using a suitable clustering algorithm such that each template represents a group of respective stable or unstable simulated disturbances…”
Therefore, it would have been obvious to combine Rajapaske with Chen for the benefits of establishing a coefficient variation and determining the level of fluctuation when the coefficient of variation exceeds a threshold value to obtain the invention as specified in Claim 6.

Regarding Claim 9: A method according to any of Claims 5, Rajapaske teaches “wherein step (b) of processing the differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) to determine whether the differential value (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) is predicted to exceed a predefined reference threshold additionally (                        
                            
                                
                                    δ
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                    o
                                    l
                                    d
                                
                            
                        
                    ) includes:” ([0006] “In one of the earliest schemes of wide area measurements based out-of-step protection, Tokyo Electric Power Co. (TEPCO) used the measured phase angle difference between two groups of generators to predict the future phase angle difference values and perform controlled system separation if the predicted phase difference exceeds a threshold [10].”)
Rajapaske teaches “25(f) assessing the stability of obtained differential values (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ); and” ([0071] “Rotor angle instability prediction involves progressive monitoring of the power system variables seen after a disturbance and using any changes to determine whether the transient swings are finally stable or not. This differs from dynamic security assessment which usually focuses on determining a stability margin such as the critical clearing time (CCT) of the power system in response to a particular fault.”) 16WO 2017/140690PCT/EP2017/053321
Rajapaske teaches “(g) predicting a future shape of the differential values curve if the stability of the obtained differential values (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) is decreasing.” ([0101 – 0102] “This modification means that the similarity in terms of the shape of trajectory, rather than its absolute values, is considered. This allows use of one template set for all buses in the system. The goal of the classifier is to predict the future stability status of the system after a fault using the similarity of evolving Voltage trajectory to pre-identified Voltage templates.”

Regarding Claim 11: A method according to Claim 9, Rajapaske teaches “Claim 9 wherein step (g) of predicting a future shape of the differential values curve includes:” ([0101 – 0102] “This modification means that the similarity in terms of the shape of trajectory, rather than its absolute values, is considered. This allows use of one template set for all buses in the system. The goal of the classifier is to predict the future stability status of the system after a fault using the similarity of evolving Voltage trajectory to pre-identified Voltage templates.”
Rajapaske teaches “calculating a predicted trajectory of the differential values (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ); and” ([0074] “Most of the rotor angle instability prediction algorithms use measured rotor angles (or voltage phase angles) as the predictors.”)
Rajapaske teaches “calculating the rate of change of the real-time measured trajectory of the 15differential values (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ).” ([0074] “According to [7], voltage magnitude based transient protection algorithms are faster and simpler. Use of voltage magnitudes could eliminate the errors and extra pre-processing associated with calculation of an angle reference such as COI (centre of inertia) angle, which need to be continuously updated using real time measurements.”) 

Regarding Claim 12: A method according to Claim 11, Rajapaske teaches “wherein the predicted trajectory and rate of change calculations are carried out in respect of differential values (                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ~
                                    
                                
                                
                                    C
                                    O
                                    I
                                
                                
                                    k
                                
                            
                        
                    ) obtained during a historical period.” ([0013] “The proposed two stage method for predicting the rotor angle stability status of a power system immediately after a large disturbance involves estimation of the similarity of post-fault Voltage trajectories of the generator buses after the disturbance to some pre-identified templates and then prediction of the stability status using a classifier which takes the similarity values calculated at the different generator buses as inputs.”)

Claims 3, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Rajapaske, United States Publication 2011/0022240 A1 in view of 
Chen et al., United States Patent 6,625,520 B1 (hereinafter ‘Chen’) further in view of
Kumagai et al., United States Publication 2018/0054058 A1 (hereinafter ‘Kumagai’).
Regarding Claim 3: A method according to Claim 2, Rajapaske teaches “wherein the rotor angle (                
                    
                        
                            δ
                        
                        
                            C
                            O
                            I
                        
                    
                
            ) of the centre of inertia                 
                    
                        
                            δ
                        
                        
                            C
                            O
                            I
                        
                    
                
            ) of the centre of inertia of the whole power system the corresponding said equivalent rotor angle 25(                
                    
                        
                            δ
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
            ).” ([0011 – 0012] “calculating a similarity value for each trajectory representing a similarity of the trajectory to the respective templates; and evaluating a combination of the calculated similarity values for a plurality of the generator buses to determine that the rotor angle stability condition of the power system is stable if the trajectories of the generator buses are similar to stable templates and to determine that the rotor angle stability condition of the power system is unstable if the trajectories of the generator buses are similar to unstable templates.”)
Rajapaske does not appear to explicitly disclose 
the whole power system is calculated by a central control unit and thereafter transmitted to a local control unit of each generator, and each local control unit deduces

	However, Kumagai teaches “the whole power system is calculated by a central control unit and thereafter transmitted to a local control unit of each generator, and each local control unit deduces…” ([0007] “the ratio of addition of the amount of control operation which is outputs of a plurality of control means is changed, and thereby, the phase angle fluctuation in the wide frequency range can be controlled. However, since the technology controls a single stabilizing device, an effect is not obtained in which the stability of the power system is improved by the control performed by combining a plurality of stabilizing devices.”)

Rajapaske, Chen and Kumagai are analogous art because they are from the same field of endeavor, a method for predicting the rotor angle stability status of a power system, operating electric power system utilizing optimal power flow and a power system stabilization system which improves stability of a power system.
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using a stability condition in a power system comprising a plurality of generator buses by evaluating a trajectory of the voltage magnitude of each generator bus following a detected fault condition and operating electric power systems and more particularly to a system and method utilizing optimal power flow with transient stability constraints taken into consideration as disclosed by Rajapaske and Chen by providing a power system stabilization system for operating a stabilizing device interconnected to a power system as disclosed by Kumagai.
The suggestion/motivation for doing so would have been to a power system stabilization system which improves stability of a power system as discussed by Kumagai ¶[0002] “If the phase angle fluctuation expands and propagates, the synchronizing power generator cannot be synchronized with the rotation speed, thereby, leading to step-out.”
Therefore, it would have been obvious to combine Rajapaske, Chen with Kumagai for the benefits of a method for predicting the rotor angle stability status of a power system, operating electric power system utilizing optimal power flow and a power system stabilization system which improves stability of a power system to obtain the invention as specified in Claim 3.

Regarding Claim 7: A method according to Claim 6, Rajapaske teaches “wherein step (e) of fitting the obtained differential values (                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
            ) to a curve includes fitting the sampled obtained differential values (                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
            ) to a curve ([0075 – 0076] “Consider FIG. 1 which shows post-fault variations of voltage magnitude at a specific bus in a power system, obtained through dynamic simulations. Each curve in the graphs corresponds to a three-phase fault created at arbitrary location in the network, and the simulations have assumed that the fault is cleared by removing the faulted element after 5 cycles. FIG. 1A shows the curves corresponding to the faults, which when cleared resulted in a stable system; while the curves shown in FIG. 1B correspond to the faults which resulted in eventual instability of one or more generators.”) 

Rajapaske does not appear to explicitly disclose 
	using a Prony method

However, Kumagai teaches “using a Prony method.” ([0043] suffix k is a number for distinguishing the phase angle fluctuation, for example, in a fluctuation mode, and it is known that distinction of the phase angle fluctuation can be made by Prony analysis in which a measurement value of, for example, a PMU (Phasor Measurement Unit) is used as the measurement device 106.”) Examiner notes: The Prony method and the Prony Analysis are synonymous.

Rajapaske, Chen and Kumagai are analogous art because they are from the same field of endeavor, a method for predicting the rotor angle stability status of a power system, operating electric power system utilizing optimal power flow and a power system stabilization system which improves stability of a power system.
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using a stability condition in a power system comprising a plurality of generator buses by evaluating a trajectory of the voltage magnitude of each generator bus following a detected fault condition and operating electric power systems and more particularly to a system and method utilizing optimal power flow with transient stability constraints taken into consideration as disclosed by Rajapaske and Chen by providing a power system stabilization system for operating a stabilizing device interconnected to a power system as disclosed by Kumagai.
The suggestion/motivation for doing so would have been the stabilizing effects of the stabilizing device interconnected to the power system as discussed by Kumagai ¶[0043] “the stabilizing effects of the stabilizing device interconnected to the power system is not uniform with respect to the synchronizing power generator, and differs depending on combinations of output capacitance, response speed, and interconnection position of an stabilizing device, and an amplitude, a cycle, and an occurrence position of the phase angle fluctuation k.”
Therefore, it would have been obvious to combine Rajapaske, Chen with Kumagai for the benefits of a method for predicting the rotor angle stability status of a power system, operating electric power system utilizing optimal power flow and a power system stabilization system which improves stability of a power system to obtain the invention as specified in Claim 7.

Regarding Claim 8: A method according to Claim 7, Rajapaske teaches “wherein  ([0076] “while the curves shown in FIG. 1B correspond to the faults which resulted in eventual instability of one or more generators. The system was classified as unstable, if one or more generators accelerated or decelerated relative to the others and lost synchronism… On the other hand, when the fault leads to rotor angle instability, bus voltages usually have a gradually falling or rising trend after the initial recovery; although the trajectory occasionally remains flat…”)
Rajapaske does not appear to explicitly disclose 
	using the Prony method

However, Kumagai teaches “using the Prony method.” ([0043] suffix k is a number for distinguishing the phase angle fluctuation, for example, in a fluctuation mode, and it is known that distinction of the phase angle fluctuation can be made by Prony analysis in which a measurement value of, for example, a PMU (Phasor Measurement Unit) is used as the measurement device 106.”) Examiner notes: The Prony method and the Prony analysis are synonymous.

Rajapaske, Chen and Kumagai are analogous art because they are from the same field of endeavor, a method for predicting the rotor angle stability status of a power system, operating electric power system utilizing optimal power flow and a power system stabilization system which improves stability of a power system.
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using a stability condition in a power system comprising a plurality of generator buses by evaluating a trajectory of the voltage magnitude of each generator bus following a detected fault condition and operating electric power systems and more particularly to a system and method utilizing optimal power flow with transient stability constraints taken into consideration as disclosed by Rajapaske and Chen by providing a power system stabilization system as disclosed by Kumagai.
The suggestion/motivation for doing so would have been the stabilizing effects of the stabilizing device interconnected to the power system as discussed by Kumagai ¶[0043] “the stabilizing effects of the stabilizing device interconnected to the power system is not uniform with respect to the synchronizing power generator, and differs depending on combinations of output capacitance, response speed, and interconnection position of an stabilizing device, and an amplitude, a cycle, and an occurrence position of the phase angle fluctuation k.”
Therefore, it would have been obvious to combine Rajapaske, Chen with Kumagai for the benefits of a method for predicting the rotor angle stability status of a power system, operating electric power system utilizing optimal power flow and a power system stabilization system which improves stability of a power system to obtain the invention as specified in Claim 8.

Regarding Claim 10: A method according to Claim 9, Rajapaske teaches “wherein step (f) of assessing the stability of obtained differential values (                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
            ) includes: 
                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
                            
                    
                        
                            A
                        
                        
                            i
                        
                    
                
                            
                    
                        
                            θ
                        
                        
                            i
                        
                    
                
                            
                    
                        
                            f
                        
                        
                            i
                        
                    
                
            
                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
             ([0071] “Rotor angle instability prediction involves progressive monitoring of the power system variables seen after a disturbance and using any changes to determine whether the transient swings are finally stable or not. This differs from dynamic security assessment which usually focuses on determining a stability margin such as the critical clearing time (CCT) of the power system in response to a particular fault.”) 16WO 2017/140690PCT/EP2017/053321

Rajapaske does not appear to explicitly disclose 
decomposing each obtained differential value (                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
            ) into a plurality of exponential polynomials having arbitrary amplitudes (                
                    
                        
                            A
                        
                        
                            i
                        
                    
                
            ), phases (                
                    
                        
                            θ
                        
                        
                            i
                        
                    
                
            ), frequencies (                
                    
                        
                            f
                        
                        
                            i
                        
                    
                
            ) and decaying factors (α); and
determining that the stability of the obtained differential values (                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
            ) is decreasing if one or more of the decomposed exponential polynomials has a positive 10decay factor (α).

However, Kumagai teaches “5decomposing each obtained differential value (                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
            ) into a plurality of exponential polynomials having arbitrary amplitudes (                
                    
                        
                            A
                        
                        
                            i
                        
                    
                
            ), phases (                
                    
                        
                            θ
                        
                        
                            i
                        
                    
                
            ), frequencies (                
                    
                        
                            f
                        
                        
                            i
                        
                    
                
            ) and decaying factors (α); and” ([0034] “A power flow state database DB2 is a database in which a power flow state of the power system 102 is recorded. The power flow state is active power and reactive power which flow through a line of the power system, a line voltage, a phase angle, and an amplitude, a cycle, an occurrence position, or the like of the phase angle fluctuation.”)
Kumagai teaches “determining that the stability of the obtained differential values (                
                    
                        
                            
                                
                                    δ
                                
                                ~
                            
                        
                        
                            C
                            O
                            I
                        
                        
                            k
                        
                    
                
            ) is decreasing if one or more of the decomposed exponential polynomials has a positive 10decay factor (α).” ([0042] “Here, a change of the outputs of the stabilizing devices 105 immediately acts as a change of an electrical torque, and the phase angle can be changed, with respect to the synchronizing power generator 103A interconnected to the vicinity of the stabilizing devices 105, and thereby, the phase angle can be changed. Since the delay element causes a decrease of gain in control, the stabilizing effects obtained by the stabilizing devices 105 are lower than the stabilizing effects of the synchronizing power generator 103A, in the synchronizing power generator 103B.”)

Rajapaske, Chen and Kumagai are analogous art because they are from the same field of endeavor, a method for predicting the rotor angle stability status of a power system, operating electric power system utilizing optimal power flow and a power system stabilization system which improves stability of a power system.
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using a stability condition in a power system comprising a plurality of generator buses by evaluating a trajectory of the voltage magnitude of each generator bus following a detected fault condition and operating electric power systems and more particularly to a system and method utilizing optimal power flow with transient stability constraints taken into consideration as disclosed by Rajapaske and Chen by providing a power system stabilization system as disclosed by Kumagai.
The suggestion/motivation for doing so would have been a power flow database and changes of the outputs of the stabilizing devices as discussed by Kumagai ¶[0034 and 0042] “The information source of the power flow state database DB2 is a measurement value obtained by monitoring the power system 102… a change of the interconnection line power flow derived from the output of the stabilizing device acts as a change of the electrical torque with respects to the synchronizing power generator…” 
Therefore, it would have been obvious to combine Rajapaske, Chen with Kumagai for the benefits of a method for predicting the rotor angle stability status of a power system, operating electric power system utilizing optimal power flow and a power system stabilization system which improves stability of a power system to obtain the invention as specified in Claim 10.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Rajapaske “ROTOR ANGLE STABILITY PREDICTION USING POST DISTURBANCE VOLTAGE TRAJECTORIES” [January 2011] teaches predicting the rotor angle stability status of a power system (Abstract), however, the specific equation is not disclosed for performing the method.

Kumagai et al., “POWER SYSTEM STABILIZATION SYSTEM” [February 2018] teaches a power system stabilization system which improves stability of a power system (¶[0001]), however, the specific equation is not disclosed for performing the method.

Regarding the rejection from the European Patent Office dated February 14th, 2016, Examiner notes the claims are of a different scope. Importantly, the precise equation used is not claimed. Further, document D1 Sun et al., “Application of Phasor Measurement Units (PMU) for Controlled System Separation” [May 2012] does not disclose the specific equation. Furthermore, document D2 Shrestha et al., “Apparatus and Method for Out-Of-Step Protection using the Analysis of Trajectories of Electrical Measurements in State Plane” [January 2014] does not disclose the specific equation.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as forth in Claim 13, specifically

comparing a calculated predicted differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
        ) at a future point in time (            
                
                    
                        t
                    
                    
                        p
                    
                
            
        ) with the predefined reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) according to 25 17WO 2017/140690PCT/EP2017/053321 
            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                =
                 
                
                    
                        δ
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                p
                            
                        
                    
                
                -
                 
                
                    
                        δ
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                p
                            
                        
                    
                
                 
                ≥
                 
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        
and, 
comparing the sum of an initial differential value (            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
            
         (            
                
                    
                        t
                    
                    
                        0
                    
                
            
        )) at an initial start time (            
                
                    
                        t
                    
                    
                        0
                    
                
            
        ) and a rotor speed integral (            
                
                    
                        ∫
                        
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                    
                    
                        [
                        
                            
                                w
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                C
                                O
                                I
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        ]
                    
                
                d
                t
            
        ) between the initial start 10time (            
                
                    
                        t
                    
                    
                        0
                    
                
            
        ) and a future point in time (            
                
                    
                        t
                    
                    
                        p
                    
                
            
        ) with the predefined reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) according to 
            
                
                    
                        
                            
                                δ
                            
                            ~
                        
                    
                    
                        C
                        O
                        I
                    
                    
                        k
                    
                
                
                    
                        
                            
                                t
                            
                            
                                0
                            
                        
                    
                
                +
                
                    
                        ∫
                        
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                    
                    
                        [
                        
                            
                                w
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                C
                                O
                                I
                            
                            
                                k
                            
                        
                        
                            
                                t
                            
                        
                        ]
                    
                
                d
                t
                 
                ≥
                 
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        
where, 
20predicting the presence of an out-of-step condition if both the foregoing comparisons indicate that the reference threshold (            
                
                    
                        δ
                    
                    
                        t
                        h
                        r
                        e
                        s
                        h
                        o
                        l
                        d
                    
                
            
        ) has been reached

	In combination with the remaining features and elements of the claims from which they depend.
 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMA J MALIK/Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127